Exhibit 10.3
 
Rogers Corporation
 
Amendment to Executive Transition Agreement
for
Robert D. Wachob
 
This amendment to the Executive Transition Agreement (the “Agreement”) is
entered into this 21st day of September 2011, by and between Robert D. Wachob
(“Wachob”) and Rogers Corporation, a Massachusetts corporation, (the “Company”).
 
WHEREAS, Wachob and the Company entered into the Agreement on August 5, 2011;
 
WHEREAS, the Company has identified a candidate to serve as successor to Wachob
as the Company’s Chief Executive Officer;
 
WHEREAS, the Board of Directors (the “Board”) has determined it to be in the
best interests of the Company to extend Mr. Wachob’s service to the Company
under the Agreement so that Wachob can provide additional services to facilitate
the smooth transition of leadership pursuant to the terms and conditions set
forth below; and
 
WHEREAS, Wachob finds such terms and conditions acceptable.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows as of
the “Amendment Effective Date” (as defined below):
 
1.           Section 1.1 of the Agreement is deleted in its entirety and amended
to read as follows:
 
“1.1            Employment  Wachob’s term of employment under this Agreement
shall extend from the Amendment Effective Date until January 3, 2012 (the
“Employment Term”).  Wachob shall serve as an employee of the Company during the
Employment Term and shall perform such duties in connection with the leadership
transition as are reasonably assigned to him by his successor as President and
Chief Executive Officer after consultation with the Lead Director and
Wachob.  In all events hereunder, Wachob’s employment is subject to earlier
termination pursuant to Section 1.2 hereof, and upon such earlier termination
the Employment Term shall be deemed to have ended.”


2.           Section 1.3 of the Agreement is deleted in its entirety and amended
to read as follows:
 
“1.3           Transition  As of the Amendment Effective Date, Wachob shall
relinquish the office and titles of President and Chief Executive Officer of the
Company.  Wachob shall serve as Chairman of the Board of Directors from the
Amendment Effective Date until December 31, 2011.  At such time or times
requested by Wachob’s successor as Chief Executive Officer and President, Wachob
shall resign from any positions as officer, director or comparable positions he
then holds with the Company’s subsidiaries and joint ventures.”
 
 
 

--------------------------------------------------------------------------------

 
 
3.
Section 2.2 of the Agreement is amended by adding the following sentence at the
end thereof:

 
“Notwithstanding continuation of employment until January 3, 2012, Wachob shall
in no event be entitled to a pro-rata bonus under the AICP for the 2012 fiscal
year.”
 
4.           Section 2.5 of the Agreement is deleted in its entirety and amended
to read as follows:
 
“2.5            Pension Restoration Plan  Wachob shall receive credited service
for purposes of calculating the amount under Section 4.1(a) of the Rogers
Corporation Amended and Restated Pension Restoration Plan (the “Pension
Restoration Plan”) as if he had continued service with the Company until March
1, 2013, and he shall not earn any further credited service under the Pension
Restoration Plan.  The interest and mortality assumptions used to determine the
lump sum amount payable under the Pension Restoration Plan, after taking into
account the credited service described in the immediately preceding sentence,
shall be calculated as of the date of Wachob’s “Separation from Service” (as
defined in the Pension Restoration Plan), which shall be January 3, 2012 if he
continues providing services as an employee under this Agreement until such
date.  When calculating Wachob’s Retirement and Survivor Benefits under Article
IV of the Pension Restoration Plan upon his “Separation from Service” (as
defined in the Pension Restoration Plan), Wachob’s Average Monthly Compensation
(as defined in the Pension Restoration Plan) used to determine his Normal
Retirement Benefit under 4.1(a) of the Pension Restoration Plan shall be the
greater of his Average Monthly Compensation as of August 5, 2011 or his
Separation from Service.”
 
5.
The second sentence of Section 2.7 shall be deleted in its entirety and amended
to read as follows:

 
“In the event that the Company terminates Wachob’s employment other than due to
gross misconduct, serious violation of Company policy or conviction of a felony
prior to January 3, 2012, Wachob (or, in the event of his death, his estate)
shall continue to (i) receive salary payments under Section 2.1 until his
Mandatory Retirement Date, (ii) be eligible to receive a 2011 AICP bonus payment
based on the Company’s performance for the 2011 fiscal year, (iii) be eligible
to be treated as continuing employment for purposes of the deemed vesting
provisions under the equity awards described in Section 2.3, (iv) receive
continuation of the benefits described under Section 2.6 until his Mandatory
Retirement Date; and (v) be treated as having had a Separation from Service as
of January 3, 2012 solely for purposes of determining the applicable interest
and mortality assumptions to be applied when calculating the lump sum payment
under Pension Restoration Plan.”
 
6.           Section 3.1 of the Agreement is deleted in its entirety and amended
to read as follows:
 
“Wachob agrees that he will make himself available to provide the consulting
services described in Section 3.2 below after the end of the Employment Term
until March 1, 2013 (the “Consulting Period”), as provided in this
Agreement.  There shall be no Consulting Period if the Employment Term ends
prior to January 3, 2012.”
 
 
 

--------------------------------------------------------------------------------

 
 
7.            A new Section 6.9 of the Agreement is added to read as follows:
 
“6.9            Amendment Effective Date; Transition Date  The “Amendment
Effective Date” shall be October 3, 2011, provided, however that (a) a successor
to Wachob as the Company’s President and Chief Executive Officer is employed by
the Company on October 3, 2011, and (b) Wachob remains employed by the Company
as of October 3, 2011.  For avoidance of doubt, this amendment to the Executive
Transition Agreement shall become void if both of the foregoing conditions are
not satisfied as of October 3, 2011.  References to the “Transition Date” in
this Agreement shall mean October 3, 2011.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of this 21st day
of September, 2011.
 
 

  ROGERS CORPORATION               By: /s/ William E. Mitchell   Name: William
E. Mitchell   Title: Lead Director

   
     
Accepted and agreed:
 


 
/s/     Robert D. Wachob
ROBERT D. WACHOB